Filed 02/14/20                                        Case 19-25214                                                  Doc 42



                 1   David Foyil SBN 178067
                     EqualJusticeLawGroup.com,Inc.
                 2   11400 State Highway 49 STE A
                     Jackson, CA 95642-9469
                 3   Telephone: (209) 223-5363
                     Facsimile: (209) 702-0001
                 4   E-mail: mail@equaljusticelawgroup.com
                 5   Attorney for Debtor,
                     MICHAEL YBARRA ,
                 6
                 7
                 8                            UNITED STATES BANKRUPTCY COURT
                                               EASTERN DISTRICT OF CALIFORNIA
                 9                                  SACRAMENTO DIVISION
             10      In Re:                           )                  Case No. 2019-25214
                                                      )
             11           MICHAEL YBARRA ,            )                  Doc. No: DEF-002
                                                      )
             12           Debtors.                    )                  NOTICE OF HEARING ON THE MOTION
                                                      )                  TO CONFIRM SECOND AMENDED
             13                                       )                  CHAPTER 13 PLAN
                                                      )
             14                                       )                  Date:     April 21, 2020
                                                      )                  Time:     10:00 A.M.
             15                                       )                  Judge:    Christopher D. Jaime
                                                      )                  Place:    Department B, Courtroom 34
             16                                       )                            United States Bankruptcy Court
                     ________________________________ )                            500 I Street, Sacramento, CA
             17
                              NOTICE IS HEREBY GIVEN that a hearing has been scheduled for the Confirmation
             18
                     of Debtor’s Second Amended Chapter 13 Plan. This hearing shall be held on April 21, 2020,
             19
                     at the hour of 10:00 a.m. or as soon thereafter as the matter may be heard. The hearing shall
             20
                     take place in Department B of the United States Bankruptcy Court for the Eastern District of
             21
                     California, Sacramento Division. The Courthouse is located at 501 I Street, Sacramento,
             22
                     California. A copy of the aforesaid plan has been served on all creditors.
             23
                              By this Motion Debtor seeks to obtain an order confirming his Second Amended
             24
                     Chapter 13 Plan to adequately fund the plan and provide for claims of Class 1 creditors.
             25
                              Pursuant to the Federal Rules of Bankruptcy Procedure and the Local Rules of this
             26
                     court, opposition, if any, opposition to the granting of the Motion shall be in writing, supported
             27
                     by written evidence, and shall be served and filed with the clerk by the opposing party not less
             28
                     than 14 calendar days preceding the noticed date of hearing. Opposition shall be served on
Filed 02/14/20                                       Case 19-25214                                                Doc 42



                 1   the following:
                 2   David Foyil                  Russell Greer                 Office of the U.S. Trustee
                     Debtors Attorney             Chapter 13 Trustee            501 I Street, Suite 7-500
                 3   11400 HWY 49 STE A           PO Box 3051                   Sacramento, CA 95814
                     Jackson, CA 95642            Modesto, CA 95353
                 4
                     Without good cause, no party shall be heard in opposition to a motion at oral argument if
                 5
                     written opposition to the motion has not been timely filed. Failure of a responding party to
                 6
                     timely file written opposition may be deemed a waiver of any opposition to the granting of the
                 7
                     motion or may result in the imposition of sanctions.
                 8
                            Any party can determine whether the matter has been resolved without oral argument
                 9
                     or whether the court has issued a tentative ruling, and can view [any] pre-hearing dispositions
             10
                     by checking the Court’s website at www.caeb.uscourts.gov after 4:00 P.M. the day before the
             11
                     hearing, and that parties appearing telephonically must view the pre-hearing dispositions
             12
                     prior to the hearing.
             13
                            The motion will be based upon this Notice of Hearing on the Motion, the Motion to
             14
                     Confirm the Second Amended Chapter 13 plan, and the Declaration of Debtor in Support of
             15
                     the Motion, filed and served herewith, upon the files and records in this case, and such other
             16
                     and further evidence as may be presented at the hearing of this motion.
             17
             18
                     DATED: February 13, 2020                    /s/ David Foyil
             19                                                  David Foyil,
                                                                 Attorney of Debtor.
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                                  -2-
